Title: To Thomas Jefferson from Joseph H. Nicholson, 7 November 1803
From: Nicholson, Joseph H.
To: Jefferson, Thomas


          
            
              Sir
            
            Novr. 7. 1803
          
          I do myself the Honor to enclose you a Letter from Major Thomas Smyth; requesting that he be named to you, as an Applicant for Office in Louisiana—Knowing the number of Applications which are now before the Executive for Office in this Country, I would not have added another to the List, but under an Impression of Duty—I beg Leave to add that this Gentleman is a Man of Business, with a good Character, and that I believe he served in the American Army, during the greater part of the Revolutionary War—
          I am Sir with the highest Consideration Yr. Ob. Servt.
          
            Joseph H. Nicholson
            
          
        